In the

    United States Court of Appeals
                 For the Seventh Circuit
Nos. 12-1630 & 12-1880

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee/
                                                   Cross-Appellant,

                                v.

JEFFREY PRICE,
                                              Defendant-Appellant/
                                                   Cross-Appellee.

           Appeals from the United States District Court
                 for the Central District of Illinois.
           No. 09-cr-30107 — Sue E. Myerscough, Judge.


    ARGUED APRIL 8, 2013 — DECIDED DECEMBER 5, 2014



   Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Jeffrey Price took numerous sexually
explicit photographs of his daughter R.P. when she was
between the ages of 10 and 12. He put some of them on the
Internet, and they have been implicated in at least 160 child-
pornography investigations across the country. Price also kept
2                                       Nos. 12-1630 & 12-1880

a large stash of child pornography depicting other children,
which he stored on two computers.
    For this conduct Price was indicted on charges of producing
child pornography in violation of 18 U.S.C. § 2251(a) and
possessing child pornography in violation of 18 U.S.C.
§ 2252A(a)(5)(B). A jury convicted him as charged.
    Price is more dangerous than the average child-
pornography offender because he also has a history of sexually
abusing children. He molested R.P. on multiple occasions, and
he sexually abused his sister on a regular basis when she was
between the ages of 8 and 14. Despite this history, the district
judge imposed a sentence well below the 40-year term recom-
mended by the sentencing guidelines: 18 years on the produc-
tion count and a concurrent 6-year term on the possession
count.
    On appeal Price challenges the search that led to the
discovery of child pornography on one of his computers. He
also raises a claim of instructional error, arguing that the
district court’s definition of the term “sexually explicit
conduct”—an element of the statutory definition of child
pornography—was wrong on the law, unconstitutionally
overbroad, and improperly incorporated the so-called Dost
factors. See United States v. Dost, 636 F. Supp. 828 (S.D. Cal.
1986), aff’d sub nom. United States v. Wiegand, 812 F.2d 1239 (9th
Cir. 1987). The government cross-appeals, challenging the
below-guidelines sentence as substantively unreasonable.
    We affirm. Price’s current attacks on the search and the jury
instruction are new on appeal, so we review for plain error
only. There was no error. Price consented to the search, and the
Nos. 12-1630 & 12-1880                                          3

jury instruction defining “sexually explicit conduct” was
neither legally improper nor unconstitutionally overbroad. We
take this opportunity, however, to discourage the use of the
Dost factors; they are unnecessary in light of the clear statutory
definition of the term “sexually explicit conduct.”
    We also reject the government’s challenge to Price’s 18-year
sentence. The judge expressed disagreement with the child-
pornography guidelines as a policy matter, as she is permitted
to do, and she adequately explained her reasons for finding the
40-year guidelines recommendation too high. Reasonable
people can certainly disagree with that decision—especially in
light of the aggravated facts of Price’s case and his history of
sexually assaulting children—but we cannot call it an abuse of
discretion.


                         I. Background
    The sordid facts of this case came to light when the child-
advocacy agency in Springfield, Illinois, received a report that
Price had beaten his daughter R.P. with a belt. When an
investigator interviewed R.P. about the beating, she revealed
that Price had taken numerous sexually explicit photos of her
when she was between the ages of 10 and 12 years old. This
information was relayed to the Springfield Police Department,
and on September 11, 2009, Detective Paula Morrow obtained
a warrant from a state judge to search Price’s residence. The
warrant authorized the seizure of, among other things, any
electronic computer media that could be related to the offenses
of criminal sexual abuse of a child or the receipt, distribution,
or possession of child pornography.
4                                       Nos. 12-1630 & 12-1880

   Price was not at home on the day the warrant was issued,
but Detective Morrow located and interviewed him at his
stepdaughter’s home where he was babysitting. Price told
Morrow that he had taken photographs of R.P. for a modeling
portfolio and had stored them on his computer, but the hard
drive had crashed and they were lost. Price also said that he
had just discovered—that very day—that child pornography
was on his laptop computer. He claimed not to know how the
pornographic files got there and said he immediately deleted
them.
    The laptop was sitting next to Price during the interview.
Detective Morrow asked him if he would consent to a search
of it. Price turned the computer toward her and said she could
look at it. Morrow explained that she lacked training in
computer forensics and that other law-enforcement agents
would have to conduct the search. Price agreed to the search
and signed a standard “Consent to Search” form used by the
Springfield Police Department.
   Price’s name appears on the form, as does Detective
Morrow’s, and the text authorizes the officer “to conduct a
complete search at this time of the premises/vehicle under my
lawful control”—except that the phrase “premises/vehicle” is
crossed out and the word “laptop” is substituted. The consent
form more specifically describes the item to be searched as a
“Dell Inspiron laptop service tag 36WY0D1” and authorizes
the officer “to obtain and remove from the searched
premises/vehicle any materials, documents, or other items that
may be used in connection with a legitimate law enforcement
purpose.” Finally, the form certifies that “this consent to search
Nos. 12-1630 & 12-1880                                        5

is being given by me to the above named officers knowingly,
voluntarily, and without having received any threats, promises
or duress of any kind.”
   After Price signed the consent form, Morrow took the
laptop and went to Price’s home to execute the search warrant.
She and other officers seized several items, including a desktop
computer.
    In early October two Springfield detectives conducted a
preliminary search of the laptop and discovered suspected
child pornography in the recycle bin. Detective Morrow then
turned the laptop over to Special Agent Mike Mitchell, a
forensic specialist at Immigration and Customs Enforcement,
and on October 15 he obtained a federal warrant authorizing
a forensic examination of both the laptop and the desktop
computer. Agent Mitchell did not find child pornography on
the desktop, but he found 934 images and 17 videos of child
pornography on the laptop. He made copies of the computers’
hard drives and gave them to Detective Bill Lynn, an expert in
electronic forensics at the Bloomington Police Department.
Detective Lynn found child pornography on both hard drives.
   Price was charged with one count of producing child
pornography, see 18 U.S.C. § 2251(a), and one count of possess-
ing child pornography, see id. § 2252A(a)(5)(B). He moved to
suppress the evidence obtained from his computers, arguing
that he had consented only to the seizure of his laptop, not a
search, and that an independent, untainted warrant was
needed to search any of his computers. At the suppression
hearing, he raised an additional argument, claiming that he
had withdrawn his consent by leaving two phone messages for
6                                         Nos. 12-1630 & 12-1880

Detective Morrow asking that his laptop be returned. The
district court rejected these arguments and denied the suppres-
sion motion. The judge also credited the government’s alterna-
tive arguments that the federal warrant was supported by
independent, untainted probable cause and the child-
pornography evidence would have been inevitably discovered.
    At trial the government’s main witnesses were R.P. and the
law-enforcement officers involved in the investigation.
Prosecutors also introduced some of the child pornography
found on Price’s computers. In brief, the record establishes the
following: When Price was 13 years old, he began sexually
abusing his sister J.P., who was then 8 years old. This abuse
continued until J.P. was 14, ending when Price got married at
age 19. Years later, in 1992, Price’s third wife gave birth to R.P.,
his third child but first daughter.
    When R.P. was 8 years old, Price took her to a presentation
about modeling, where she learned she needed a portfolio of
photographs if she wanted to become a model. Price told her
he could take the necessary photos, but she needed to be naked
or wearing lingerie in the photos. Price showed her some
online photographs of other young girls, nude and with their
legs spread, and told her she would need to pose in a similar
fashion. When R.P. was between the ages of 10 and 12, Price
took more than 100 photos of her naked or wearing little
clothing.
    Price also sexually molested R.P. during this time. Among
other things, he touched her genitals as part of an “anatomy
lesson”; he inserted his finger into her vagina, pretending to
show her how to use a tampon; he applied yeast-infection
Nos. 12-1630 & 12-1880                                         7

medication to her; and he fondled her breasts, pretending to
perform a breast exam. Price also offered to teach R.P. how to
masturbate and tried to persuade her to have sex with him. He
asked if she would resist if he tried to have sex with her in her
bedroom at night. He told her she could pretend to sleep
through it.
    An intercepted phone conversation between Price and his
wife during this time revealed that he intended to make money
by putting nude photos of R.P. on the Internet. Price did
indeed create a website and put the photos online, and they
have been seized in at least 160 child-pornography investiga-
tions in 36 states. For example, 17 images of R.P. were seized in
a search of a computer in a child-pornography investigation in
Nashville, Tennessee. Seven of the photos found on the
Nashville suspect’s computer matched photos of R.P. found on
Price’s laptop, and nine of them matched photos of her found
on his desktop computer.
    At trial the government introduced seven of the photo-
graphs of R.P. found on Price’s computers. As the district court
described them, the photos “depict R.P. posing in the nude or
wearing her mother’s lingerie, and many of the photographs
focus on the genital area.” The government also introduced 36
of the hundreds of other images of child pornography found
on Price’s computers, along with 17 child-pornography videos.
   Price represented himself at trial and testified that the
photos he took of R.P. were art, not pornography. He said he
had been trying to imitate images from movies and had
photographed R.P. nude to make her seem uninhibited and
thus suitable for movie roles.
8                                         Nos. 12-1630 & 12-1880

    Both of the crimes charged in the indictment required the
government to prove that the photographs depicted a minor
engaged in “sexually explicit conduct.” 18 U.S.C. § 2251(a)
(production of child pornography); id. § 2252A(a)(5)(B)
(possession of child pornography). The production count also
required the government to prove that Price used or induced
R.P. to engage in sexually explicit conduct for the purpose of
producing a visual depiction of the conduct. Id. § 2251(a). The
term “sexually explicit conduct” means actual or simulated
sexual intercourse (the definition lists various types), bestiality,
masturbation, “sadistic or masochistic abuse,” and “lascivious
exhibition of the genitals or pubic area of any person.” Id.
§ 2256(2)(A). The district court’s jury instruction on “lascivious
exhibition” is the central issue on this appeal.
    The judge instructed the jury that “lascivious exhibition”
means the “indecent exposure of the genitals or pubic area,
usually to incite lust.” The instruction also explained that “[t]he
genitals or pubic area do not have to be fully or partially
uncovered for a visual depiction to be a lascivious exhibition.”
The jury was told to “consider the context and setting in which
the genitalia or pubic area is being displayed” and that “[n]ot
every exposure is a lascivious exhibition.” Finally, the jury was
instructed that the following factors may be considered in
determining whether the photographs depicted a “lascivious
exhibition”:
       Factors you may consider include:
       # the overall content of the material;
       # whether the focal point of the visual depiction is on
         the minor’s genitalia or pubic area;
Nos. 12-1630 & 12-1880                                         9

       # whether the setting of the depiction appears to be
         sexually suggestive—for example, in a location or in
         a pose associated with sexual activity;
       # whether the minor appears to be displayed in an
         unnatural pose or in inappropriate attire;
       # whether the minor is fully or partially clothed, or
         nude;
       # whether the depiction appears to convey sexual
         coyness or an apparent willingness to engage in
         sexual activity; and
       # whether the depiction appears to have been de-
         signed to elicit a sexual response in the viewer.
       A visual depiction need not include all of these
       factors to be a lascivious exhibition.
These factors come from Dost, 636 F. Supp. at 832.
    Price objected to the jury instruction, arguing that the Dost
factors were “ex post facto” in that they introduced concepts
not charged in the indictment or included in the statutory
definition of “sexually explicit conduct.” The judge overruled
the objection.
   The jury found Price guilty on both counts. In a special
verdict on the production count, the jury was asked to decide
whether seven specific images of R.P. depicted “sexually
explicit conduct” as the court had defined that term. The jury
found that five of the seven satisfied the definition.
    At sentencing Price lodged a flurry of objections to the
offense-level adjustments recommended in the presentence
10                                      Nos. 12-1630 & 12-1880

report. The judge overruled some, and others became moot
when Price’s offense level exceeded the maximum of 43. With
a criminal history category II, Price’s guidelines sentence was
life imprisonment, which was reduced to 40 years based on the
statutory maximum of 30 years on the production count, the
10-year maximum on the possession count, and a guidelines
recommendation that the sentence should be consecutive. See
U.S.S.G. § 5G1.2(d).
    Price’s counsel argued that a sentence of 15 to 20 years
would be appropriate. Price himself asked for the statutory
minimum sentence of 15 years. See 18 U.S.C. § 2251(e) (pre-
scribing a minimum sentence of 15 years on the production
count for a defendant in Price’s circumstances). The govern-
ment urged the court to follow the guidelines recommendation
and sentence Price to 40 years.
    The judge weighed the sentencing factors listed in 18 U.S.C.
§ 3553(a) and at first seemed to give the aggravating factors
great weight. She noted that Price stood convicted of the
offense of production of child pornography as well as posses-
sion, making his case more serious than the average child-
pornography offender’s. Moreover, the crime involved his own
prepubescent daughter, an extreme abuse of trust. To make
matters worse, Price put photos of R.P. on the Internet, where
they circulated widely, and apparently wanted to profit from
them. He also molested R.P. on multiple occasions and
repeatedly sexually abused his sister. The judge noted as well
that Price had a prior conviction for soliciting a sex act, two
DUI arrests, and various citations for traffic violations, but no
felony convictions. Importantly, the judge viewed Price as
Nos. 12-1630 & 12-1880                                       11

likely to “re-offend if given the opportunity to come into
contact with young girls again,” particularly because he
refused to accept responsibility for his crimes and continued to
maintain that he had done nothing wrong. The judge was not
persuaded that Price had the potential to contribute to society
and rejected his argument that leniency was warranted in light
of certain medical conditions. Based on Price’s disturbing
behavior and the need for punishment and deterrence, and to
protect the primary and secondary victims and the public at
large, the judge rejected his argument for a sentence at the
statutory minimum.
    On the other hand, the judge said the 40-year guidelines
sentence was longer than necessary to achieve the purposes of
§ 3553(a). This conclusion was largely based on the judge’s
view that the guidelines for child-pornography offenses are
overly harsh as a policy matter. She explained that the child-
pornography guidelines are not fully the product of the
Sentencing Commission’s empirical expertise; rather, Congress
has controlled sentencing policy in this area by the use of
mandatory minimums and by periodically directing an
increase in child-pornography guidelines. She pointed out that
§ 2G2.1 and § 2G2.2—the offense-level guidelines for produc-
tion and possession of child pornography, respectively—
contain many enhancements that are virtually automatic
because the triggering facts exist in nearly every child-
pornography case.
   Acknowledging the aggravated facts of Price’s case, the
judge was nonetheless convinced that a below-guidelines
sentence was warranted in order to reserve the harshest
12                                      Nos. 12-1630 & 12-1880

penalties for the worst child-pornography offenders—those
who, for example, possess depictions of violent child sexual
abuse or sadistic conduct. In the end the judge settled on a
sentence of 18 years on the production count and a concurrent
term of 6 years on the possession count.
   Price appealed, and the government filed a cross-appeal
challenging the below-guidelines sentence.


                         II. Analysis
    Price attacks his convictions on two grounds. First, he
challenges the denial of his suppression motion. Second, he
argues that the jury instruction on lascivious exhibition was
legally erroneous, too broad, and improperly included the Dost
factors. The government argues in its cross-appeal that the
below-guidelines sentence is substantively unreasonable.


A. Suppression Motion
    Price argues that the plain language of the written consent-
to-search form authorized only a contemporaneous search of
the laptop by Detective Morrow herself, not a later forensic
examination by other officers. This argument differs from the
arguments Price made in the district court. In his suppression
motion, Price maintained that his consent was limited to a
seizure of the laptop, not a search; at the suppression hearing,
he added a claim that he had withdrawn his consent. The
district judge rejected these arguments, and Price does not
reprise them on appeal. Rather, he argues that his consent was
Nos. 12-1630 & 12-1880                                         13

limited to an immediate search by Detective Morrow herself
and did not include a later search by other law-enforcement
officers.
    Because this argument was not raised below, our review is
for plain error only. See United States v. Middlebrook, 553 F.3d
572, 577–78 (7th Cir. 2009). “[T]he plain error standard allows
appellate courts to correct only particularly egregious errors
for the purpose of preventing a miscarriage of justice. Even if
there has been plain error, we will not reverse unless the error
seriously affects the fairness, integrity, or public reputation of
[the] judicial proceedings.” Id. at 578 (internal quotation marks
and citation omitted).
    There was no error. Price’s new scope-of-consent argument
is factually and legally unsupported. “The standard for
measuring the scope of a suspect’s consent under the Fourth
Amendment is that of ‘objective’ reasonableness—what would
the typical reasonable person have understood by the ex-
change between the officer and the suspect?” Florida v. Jimeno,
500 U.S. 248, 251 (1991). “The scope of a search is generally
defined by its expressed object.” Id. A reasonable person in
Price’s situation would have understood that the consent
granted encompassed a full forensic search of the laptop by a
qualified law-enforcement agent off the premises whenever
such an officer was available.
   Detective Morrow testified that she explained to Price that
she wasn’t trained in computer forensics and that other law-
enforcement officers would have to conduct the search of the
laptop. The district judge credited this testimony, and that
exchange—along with the consent form itself, which referred
14                                       Nos. 12-1630 & 12-1880

to a “complete search” of the laptop—led the judge to reject
Price’s claim that he consented to a seizure but not a search. The
same evidence defeats Price’s new argument that his consent
was limited to an immediate search by Detective Morrow
alone.
    Price does not challenge this evidence. Instead, he argues
that the oral exchange with Detective Morrow conflicts with
the language of the written consent form, and the writing
trumps the oral consent. The Springfield Police Department’s
consent form is a standardized document obviously designed
for use in a variety of situations. The form states that the
consenting party voluntarily authorizes the listed Springfield
police officer to conduct “a complete search” of the identified
property “at this time.” (Emphasis added.) Price argues that by
using the phrase “at this time” and listing Detective Morrow
and no other officer, the written form effectively limited the
scope of his consent to an immediate search by Morrow only.
    That’s not what a reasonable person would have under-
stood in these circumstances. Detective Morrow had just
explained that she lacked the training to search the laptop
herself and would have to take it to other officers with exper-
tise in computer forensics. On Price’s interpretation of the facts,
the consent form limited the scope of his consent to a search
that he knew could not take place. No reasonable person would
share that view, which reduces the consent to a meaningless
exercise.
   Instead, a reasonable person would have understood the
scope of the consent in light of the officer’s request, which
sought permission to take the laptop to properly trained
Nos. 12-1630 & 12-1880                                        15

officers who would conduct a complete forensic search. The
district court did not plainly err in holding that Price volun-
tarily consented to the search of his laptop; the consent was not
limited to an immediate search by Detective Morrow alone.
Price’s suppression motion was properly denied.


B. Jury Instruction on Lascivious Exhibition
    The federal child-exploitation statute prohibits the use or
inducement of a child to engage in sexually explicit conduct for
the purpose of photographing the conduct if the producer of
the photograph knows or has reason to know that it will be
transported or transmitted in interstate or foreign commerce.
See 18 U.S.C. § 2251(a). More specifically, as relevant here,
§ 2251(a) makes it a crime to
       employ[], use[], persuade[], induce[], entice[], or
       coerce[] any minor to engage in … any sexually
       explicit conduct for the purpose of producing any
       visual depiction of such conduct … if such person
       knows or has reason to know that such visual
       depiction will be transported or transmitted
       using any means or facility of interstate or for-
       eign commerce or in or affecting interstate or
       foreign commerce.
Id. (emphasis added).
    Federal law also prohibits the possession of child pornogra-
phy if the pornographic material has been mailed, shipped, or
transported in interstate or foreign commerce by any means—
including by computer—or is otherwise in or affects interstate
16                                     Nos. 12-1630 & 12-1880

commerce. See id. § 2252A(a)(5)(B). “Child pornography” is
defined as “any visual depiction” the production of which
“involves the use of a minor engaging in sexually explicit
conduct.” Id. § 2256(8)(A).
    The term “sexually explicit conduct”—common to both the
production and possession offenses—means actual or simu-
lated sexual intercourse (of various descriptions), bestiality,
masturbation, “sadistic or masochistic abuse,”or “lascivious
exhibition of the genitals or pubic area of any person.” Id.
§ 2256(2)(A). The last entry on the list—“lascivious exhibition
of the genitals or pubic area”—is the main focus of this appeal.
    Price argues that the district court’s jury instruction on
lascivious exhibition was legally wrong, unconstitutional, or at
least misleading to the extent that it incorporated the Dost
factors. Once again, these arguments differ from the arguments
Price made in the district court. There Price objected to the
judge’s proposal to instruct the jury on the Dost factors,
arguing that the factors were “ex post facto” in that they were
neither charged in the indictment nor included in the statutory
language. The district court rejected these arguments, and Price
has abandoned them on appeal. We review Price’s new
arguments under the plain-error standard, and again we find
no error.
    We note for starters that Price’s complaints about the jury
instruction apparently relate only to his conviction for produc-
ing child pornography, not his conviction for possessing child
pornography. On the production count, Price claimed that the
photos he took of R.P. were art, not pornography. He has
never argued that the 36 images and 17 videos submitted on
Nos. 12-1630 & 12-1880                                          17

the possession count are not sexually explicit as that term is
defined in § 2256(2)(A). Indeed, no serious argument to that
effect could be made. Accordingly, we understand Price’s
claim of instructional error to be limited to his conviction for
producing child pornography.
    Price argues first that the judge erred by instructing the jury
that “[t]he genitals or pubic area do not have to be fully or
partially uncovered for a visual depiction to be a lascivious
exhibition.” He maintains that to be a lascivious exhibition, a
visual depiction of the genitals or pubic area requires full
exposure without any covering at all, no matter how minimal
or transparent. In other words, full nudity is required for an
exhibition of the genitals or pubic area to count as “lascivious.”
Or so the argument goes.
    This argument reads a limitation into § 2256(2)(A) that does
not appear anywhere in its text. There is no nudity require-
ment in the statutory definition of “sexually explicit conduct,”
of which “lascivious exhibition of the genitals or pubic area” is
a part. Price insists that the plain meaning of “exhibition”
suggests a requirement that the genitals or pubic area be
completely uncovered. Not so. The ordinary understanding of
the word “exhibition” as used in this context is a “showing or
presenting to view.” WEBSTER’S ENCYCLOPEDIC UNABRIDGED
DICTIONARY OF THE ENGLISH LANGUAGE 678 (new rev. ed. 1996).
The ordinary meaning of the statutory text does not imply a
18                                            Nos. 12-1630 & 12-1880

requirement of complete nudity. The jury instruction did not
erroneously state the law.1
    Price next contends that under United States v. Stevens,
559 U.S. 460 (2010), sexually explicit photographs of children
are protected expression under the First Amendment unless
they depict criminal abuse of a child such as sexual assault,
molestation, or other physical abuse. If this reading of Stevens
is correct, then the jury instruction on lascivious exhibition was
constitutionally overbroad because it did not limit the term to
depictions of criminal abuse of a child.
    Price’s reading of Stevens is incorrect. Child pornography
is categorically unprotected by the First Amendment, see
New York v. Ferber, 458 U.S. 747, 763 (1982), and Stevens did not
change that understanding. Indeed, Stevens had little to say
about child pornography at all; the case involved a First
Amendment challenge to a federal statute aimed at curbing the
interstate market in “crush videos”—films that feature the
torture and killing of animals. 559 U.S. at 465–66.
    The statute at issue in Stevens criminalized the creation,
sale, and possession of any “depiction of animal cruelty” if
done “for commercial gain” in interstate or foreign commerce.
Id. at 464–65 (quoting 18 U.S.C. § 48). The government argued
that depictions of animal cruelty are categorically outside the
reach of the First Amendment because their social value is


1
 We’re not sure how Price’s preferred reading of the statute actually helps
him. Although R.P. wears skimpy, transparent lingerie in some of the
photos submitted at trial, she is completely nude in one of the photos the
jury found to be sexually explicit.
Nos. 12-1630 & 12-1880                                       19

slight and overwhelmingly outweighed by society’s interest in
protecting against the mistreatment of animals. Id. at 469. The
Court rejected this categorical argument: “When we have
identified categories of speech as fully outside the protection
of the First Amendment, it has not been on the basis of a simple
cost-benefit analysis.” Id. at 471.
    In this part of its discussion, the Court mentioned child
pornography, but it did so only in passing, and then only to
reject an analogy between it and depictions of animal cruelty
and to decline the government’s invitation to recognize the
latter as a new category of unprotected speech. Id. at 471–72.
    To explain why child pornography is different, the Court
emphasized that “Ferber presented a special case: The market
for child pornography was ‘intrinsically related’ to the under-
lying abuse, and was therefore ‘an integral part of the produc-
tion of such materials, an activity illegal throughout the
Nation.” Id. at 471 (quoting Ferber, 458 U.S. at 759). Speech
integral to criminal conduct is historically recognized as
unprotected. See Giboney v. Empire Storage & Ice Co., 336 U.S.
490, 498 (1949). The Court explained that Ferber’s analysis of
child pornography is “grounded … in [this] previously
recognized, long-established category of unprotected speech.”
Stevens, 559 U.S. at 471. But the Court cautioned that “Ferber
and other cases cannot be taken as establishing a freewheeling
authority to declare new categories of speech outside the scope
of the First Amendment” based on a “highly manipulable
balancing test.” Id. at 472.
    Nothing in this brief discussion addresses the definition of
child pornography or limits the category to visual depictions
20                                       Nos. 12-1630 & 12-1880

of criminal child abuse. Child pornography remains categori-
cally unprotected and thus fully proscribable. Stevens did not
suddenly confer First Amendment protection on some child
pornography—i.e., pornographic images that stop short of
depicting illegal child abuse. That would have been a signifi-
cant doctrinal development, and not likely to be hidden in a
case about crush videos.
    Finally, Price contends that the jury instruction was
misleading because it incorporated the Dost factors. Some
circuits have endorsed the California district court’s decision
in Dost as a helpful elaboration of the meaning of “lascivious
exhibition” in § 2256(2)(A)(v), but our circuit neither approved
nor disapproved the use of the Dost factors. United States v.
Russell, 662 F.3d 831, 843 (7th Cir. 2011). We have held,
however, that it is not plain error to instruct the jury using the
Dost factors. Id. (citing United States v. Noel, 581 F.3d 490, 499–
500 (7th Cir. 2009)). That’s enough to resolve Price’s claim. For
completeness, however, we touch briefly on Price’s arguments
to explain why they make no difference here.
    Price argues as a general matter that the Dost factors
improperly limit the jury’s consideration of the entire context
of the images. Whether the Dost factors have this effect is
beside the point here. The judge specifically instructed the
jurors that they “must consider the context and setting in which
the genitalia or pubic area is being displayed.” (Emphasis
added.)
   Price also takes issue with two of the Dost factors in
particular. First, he objects to instructing the jury that it may
consider “whether the minor is fully or partially clothed, or
Nos. 12-1630 & 12-1880                                          21

nude.” He says this factor is misleading because nudity alone
does not make a display lascivious. But the district court
acknowledged this very point, specifically instructing the jury
that not every exposure is a lascivious exhibition, and that
“context and setting” must be considered.
    Second, Price objects to instructing the jury that it may
consider “whether the depiction appears to have been de-
signed to elicit a sexual response in the viewer.” He claims that
this factor invites improper thought policing. To the contrary,
we held in Russell that the “intent and motive of the photogra-
pher can be a relevant consideration” in evaluating whether an
image depicts a lascivious display within the meaning of
§ 2256(2)(A)(v). 662 F.3d at 843. We cautioned in Russell that
the “relevance of a defendant’s motive and intent will turn on
the facts of the case.” Id. at 844. But we also said that “at least
in some circumstances, evidence of motive and intent will help
to place an image in context, especially where, as here, there is
evidence that the photographer posed the minor in such [a]
way that her genitals are visible but has disclaimed any intent
to create a sexually suggestive image.” Id. That describes this
case.
    Accordingly, the district court did not commit plain error
by including the Dost factors in the jury instruction on lascivi-
ous exhibition. This holding should not be understood,
however, as an endorsement of the Dost factors. Our circuit’s
pattern instruction tracks the statutory language of “sexually
explicit conduct” without embellishment. See Pattern Criminal
Jury Instructions of the Seventh Circuit, 18 U.S.C. § 2256(2)(A),
at 604 (2012). We have noted before that the Dost factors are the
22                                     Nos. 12-1630 & 12-1880

subject of ongoing debate among the circuits. United States v.
Noel, 581 F.3d 490, 499–500 (7th Cir. 2009). Some view the
factors as overly generous to defendants; others suggest that in
some cases the Dost factors may have the effect of expanding
the scope of the term “lascivious exhibition.” Id.
    This case does not require us to determine whether the Dost
factors are always or never permissible, but we do take this
opportunity to discourage their routine use. Our concern is
that the factors may not helpfully elucidate the statutory
standard, which is clear enough on its face. The term “lascivi-
ous” is not vague. See United States v. X-Citement Video, Inc.,
513 U.S. 64, 78–79 (1994) (“Respondents argue that § 2256 is
unconstitutionally vague and overbroad … because Congress
[in a 1984 amendment] replaced the term ‘lewd’ with the term
‘lascivious’ in defining illegal exhibition of the genitals of
children. We regard these claims as insubstantial and reject
them … .”).
    Instructing a jury on the Dost factors can seem like a
command to take a detailed and mechanical walk through a
checklist, which risks taking the inquiry far afield from the
already clear statutory text. Instead of focusing on a common-
sense understanding of “lascivious exhibition,” the jurors may
be led deep into the weeds of evaluating degrees of nudity, or
asking whether an image conveys sexual coyness, expresses a
willingness to engage in sexual activity, or depicts a pose or a
place associated with sexual activity. These case- and context-
specific factors are better left to the closing arguments of
counsel. The jury’s common understanding is enough to
Nos. 12-1630 & 12-1880                                          23

distinguish artistic and other licit photos of children from child
pornography as that term is defined in the statutory text.


C. The Government’s Cross-Appeal
    The government argues in its cross-appeal that Price’s 18-
year sentence—less than half the 40-year guidelines sen-
tence—is substantively unreasonable. The district court has
broad discretion to impose a nonguidelines sentence; our
review looks only for abuse of that discretion. United States v.
Schuster, 706 F.3d 800, 808–09 (7th Cir. 2013). “A sentence is
reasonable if the district court gives meaningful consideration
to the factors enumerated in 18 U.S.C. § 3553(a), including the
advisory sentencing guidelines, and arrives at a sentence that
is objectively reasonable in light of the statutory factors and the
individual circumstances of the case.” United States v. Reyes-
Medina, 683 F.3d 837, 842–43 (7th Cir. 2012) (internal quotation
marks omitted).
    It is by now well understood that the district court’s
sentencing discretion includes the option to vary from
the guidelines “based on a policy disagreement with them, and
not simply based on an individualized determination that they
yield an excessive sentence in a particular case.” Spears v.
United States, 555 U.S. 261, 264 (2009); see also Kimbrough v.
United States, 552 U.S. 85, 109 (2007). Although this principle
was established in the context of judicial disagreement with the
crack-cocaine guidelines, it applies with equal force to other
sentencing guidelines: “We understand Kimbrough and Spears
to mean that district judges are at liberty to reject any Guideline
24                                      Nos. 12-1630 & 12-1880

on policy grounds—though they must act reasonably when
using that power.” United States v. Corner, 598 F.3d 411, 415
(7th Cir. 2010) (en banc). And the “district courts are certainly
free to disagree with the child pornography Guidelines as
applied to a particular case as long as the sentence imposed is
reasonable.” United States v. Pape, 601 F.3d 743, 745 (7th Cir.
2010).
    The district judge did exactly what she was supposed to do
under the advisory guidelines regime. She correctly calculated
the guidelines sentence and exhaustively considered the
§ 3553(a) factors, giving particular emphasis to the aggravated
facts of this case. But she also exercised her discretion to
consider the scholarly and judicial criticism of the guidelines
for child-pornography offenses, as she is permitted to do. She
expressed substantial agreement with the Second Circuit’s
opinion in United States v. Dorvee, 616 F.3d 174 (2d Cir. 2010),
which explained that the guidelines in this area are not the
product of the Sentencing Commission’s empirical expertise,
but rather reflect directions from Congress to punish these
crimes more harshly, id. at 182. Dorvee also notes that § 2G2.2,
the guideline for possession of child pornography, calls for the
application of multiple enhancements that apply in almost
every case, making inadequate distinctions between the worst
offenders and those who are less dangerous. Id. at 186–87.
    The judge acknowledged that most of the criticism of the
child-pornography guidelines is aimed at § 2G2.2, the guide-
line for the possession offense. But she concluded that § 2G2.1,
the guideline for production of child pornography, “presents
some of the same problems.” Both guidelines, she said, are
Nos. 12-1630 & 12-1880                                       25

vulnerable to the critique that they are not the product of the
Sentencing Commission’s empirical study and independent
policy judgment. She also noted that both guidelines call for
enhancements that apply in nearly every case, exerting
virtually automatic upward pressure on sentences and failing
to separate less dangerous offenders from those who are more
dangerous.
    We have said before that the concerns expressed in Dorvee
“can certainly be taken into account by district judges when
exercising their sentencing discretion under the now advisory
guidelines.” United States v. Mantanes, 632 F.3d 372, 377 (7th
Cir. 2011). That’s what the judge did here.
    The government objects that Price’s 18-year sentence is only
three years above the 15-year statutory minimum. See
§ 2251(e). Canvassing the aggravated facts of the case and
Price’s history of sexually abusing children, the government
argues that the sentence strays too far from the 40-year
guidelines sentence and is simply too low to be considered
substantively reasonable. “At the very least,” the government
maintains, the sentences for the production and possession
counts should be consecutive, as the guidelines recommend.
See § 5G1.2(d).
   Price’s crimes are indeed deplorable, and a sentence of
18 years obviously represents a substantial variance from the
recommended 40-year term. But there is room for policy-based
disagreement with the guidelines even to this extent. The
government has not established that the sentence exceeds the
boundaries of reasoned discretion. More specifically, the
government has not established that an 18-year sentence for
26                                   Nos. 12-1630 & 12-1880

Price’s crimes—even in light of his contemptible history and
unrepentant nature—is so low as to be substantively unreason-
able.
                                                  AFFIRMED.